Citation Nr: 9904020	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-25 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a low back disorder 
as secondary to the service-connected left and right knee 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
October 1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1997 from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a low back disorder as 
secondary to the service-connected bilateral knee 
disabilities.

In addition to the back disorder claim, the veteran perfected 
an appeal of the RO's denial of an increased rating for her 
left knee disability.  During the pendency of the appeal, the 
RO issued a rating decision in January 1995 which increased 
the rating assigned for this disability from 10 to 30 percent 
disabling; however, as she has not withdrawn her appeal, the 
claim remains at issue.  See AB v. Brown, 6 Vet. App. 35 
(1993).  This matter has not been certified for appellate 
review by the Board, and therefore, it will be addressed 
below.

One further introductory matter must be addressed.  The 
record reflects that the RO denied entitlement to a total 
disability evaluation due to unemployability by rating 
decision dated in January 1998.  Notification of this 
decision was sent to the veteran on February 5, 1998.  In the 
written brief presentation, dated January 15, 1999, the 
veteran's representative expressed disagreement with the RO's 
denial of entitlement to a total disability evaluation.  This 
is construed by the Board as a notice of disagreement with 
the RO's denial of a total disability evaluation.  
Accordingly, the RO is directed to process this claim for 
appellate review, to include issuance of a statement of the 
case.


REMAND

The veteran contends, in essence, that she is entitled to 
service connection for a back disorder as secondary to her 
service-connected bilateral knee disabilities.  She further 
contends that her service-connected left knee disorder is 
more severe than currently evaluated.

Upon review of the evidence, the Board finds that due process 
considerations require remand of this matter.  Specifically, 
the representative has alleged that the veteran's September 
22, 1997, informal hearing contains a transcript that has not 
been associated with the claims file.  An effort should be 
made to determine if a transcript of this hearing was made, 
and if so, it should be associated with the claims file.

Additionally, as stated above, the veteran perfected an 
appeal of the RO's March 1994 rating decision which denied an 
increased evaluation above 10 percent for her left knee.  She 
filed a notice of disagreement with this rating decision on 
March 25, 1994, then subsequent to the RO's August 1994 
issuance of a statement of the case regarding this matter, 
she filed a substantive appeal on September 9, 1994.  By 
rating decision of January 1995, the RO increased its 
evaluation for the left knee to 30 percent disabling, under 
Diagnostic Codes 5003-5261.  Despite there being a timely 
appeal to the Board, this matter was not certified for Board 
review.

Although she was awarded a 30 percent evaluation, the 
potential exists for a higher evaluation on both a schedular 
(e.g., under Diagnostic Code (DC) 5261) and extraschedular 
basis (see 38 C.F.R. § 3.321(b)(1) (1998)).  AB, supra.  
Thus, to the extent that a 30 percent evaluation did not 
constitute a full grant of benefits, the appeal of this claim 
remains a matter in dispute.

Further, the Board notes that medical evidence regarding the 
left knee indicates the possibility of left knee instability.  
The March 1997 VA examination noted that the veteran used a 
cane for walking due to her knee problems.  A VA treatment 
report revealed complaints of the left knee popping and giving 
way.  The General Counsel has held that 38 C.F.R. § 4.71a 
authorizes the possibility of multiple ratings under DC 5003 
and DC 5257 in situations where the claimant has arthritis and 
instability of the knee and the arthritis produces limitation 
of motion in addition to the instability contemplated by DC 
5257.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997) and 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  If the results of the VA 
examination ordered by this remand indicate the presence of 
both knee instability and arthritis, the RO should consider 
such findings, along with the factors in 38 C.F.R. §§ 4.40 and 
4.45 (1998), in connection with the readjudication of the 
claim.

Regarding the veteran's claim for service connection for a 
low back disorder as secondary to the service-connected 
bilateral knee disabilities, the Board finds that further 
clarification regarding the December 1997 VA medical nexus 
opinion is warranted.  In that opinion, a VA physician stated 
that the veteran's back disorder was not related to her 
service-connected knee disabilities.  However, it is unclear 
whether this physician was an orthopedic specialist.  
Clarification of this matter is necessary, particularly in 
light of the fact that a conflicting opinion exists from the 
veteran's treating physician, Dr. Young, a specialist in 
internal medicine, who stated in a memo dated November 5, 
1996, that the veteran's problems with her knees and back 
were "all related."

With respect to the claim for service connection for the low 
back disorder, the Board observes that the RO denied this 
claim on a secondary basis pursuant to 38 C.F.R. § 3.310 
(1998), finding that the evidence does not show that the 
appellant's low back disorder is proximately due to or the 
result of his service-connected bilateral knee disabilities.  
The Board, however, believes that the issues of aggravation 
and secondary service connection are inextricably intertwined 
and therefore, in the interests of judicial economy, should 
be fully adjudicated before final appellate review by the 
Board.

In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the Court 
held that the term "disability" as used in 38 U.S.C.A. 
§ 1110, "... refers to impairment of earning capacity, and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated."  The Court then concluded that "... pursuant 
to § 1110 and 38 C.F.R. § 3.310(a), when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  [Citations 
omitted].

The holding in Allen makes clear that a claim for service 
connection on a secondary basis under 38 C.F.R. § 3.310(a) 
must address the sub-issue of aggravation, if raised directly 
or reasonably inferred by the veteran's contentions and the 
evidence of record, jointly with consideration of whether the 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.

Thus, the Board is obliged to remand this issue to the RO for 
adjudication of all elements of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of need to submit evidence or argument on that question and 
an opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby).  In view of the 
inextricably intertwined nature of the aggravation sub-issue 
and the secondary service connection claim, as articulated by 
the Court in Allen, supra, the Board believes that the 
veteran would be prejudiced by an essentially bifurcated 
claims adjudication of this issue.

Finally, it is noted that the veteran may be in receipt of 
disability benefits from the Social Security Administration 
(SSA).  The Court has held that the SSA's decision is 
"pertinent" to a determination of the claimant's ability to 
engage in substantially gainful employment.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  Moreover, well-
established legal precedents hold that VA has constructive 
notice of records which are known to be in the possession of 
the Federal Government, see Bell v. Derwinski, 2 Vet. App. 
611 (1992) and Counts v. Brown, 6 Vet. App. 473 (1994).  
Therefore, any available records corresponding to the 
aforementioned SSA award must be obtained and associated with 
the file.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided her 
with recent relevant treatment for her 
back and knee disabilities.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records or reports 
relevant to the above mentioned claim.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to the award of 
disability benefits to the veteran.  The 
RO should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
necessary, any medical records relied 
upon concerning claims/appeals filed by 
her for SSA disability benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

3.  The RO should determine whether a 
transcript of the informal hearing held 
on September 22, 1997, was generated, and 
if so, locate and associate this 
transcript with the claims folder.

4.  The RO should schedule the veteran 
for an orthopedic examination to 
ascertain the extent of her left knee 
disability.  All indicated tests should 
be accomplished and all clinical findings 
and subjective complaints should be 
reported in detail.  The claims folder 
should be provided to the examiner prior 
to the examination.  In conducting this 
examination, the examiner should 
specifically describe any objective 
findings of pain, weakened movement, 
excess fatigability or incoordination 
referable to the veteran's left knee.  
The examiner should indicate all 
pertinent ranges of active motion in 
degrees.  The examiner should also 
describe functional loss that is due to 
pain, to include, but not limited to, 
restriction in range of motion due to 
pain.  To this end, the examiner should 
be asked to express a separate opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the affected joint is used 
repeatedly.  It should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

Regarding the issue of entitlement to 
service connection for a back disorder as 
secondary to bilateral knee disabilities, 
the specialty of the physician who 
rendered the December 1997 nexus opinion 
should be ascertained and reported.  If 
this physician's specialty does not 
include orthopedics, the claims folder 
should be forwarded to an orthopedic 
specialist who should render an opinion 
regarding the relationship of the 
veteran's low back disorder to her knee 
disorders.  If an examination is 
necessary, one should be conducted.

The report of the examination should 
include a complete rationale for all 
opinions expressed.

5.  After completion of the above, the RO 
should readjudicate the issue of 
increased rating for the left knee 
disability with consideration given to 
all of the evidence of record, including 
any additional medical evidence obtained 
by the RO pursuant to this remand.  The 
readjudication of this claim must be 
within the analytical framework provided 
by the Court in DeLuca, supra, and by the 
General Counsel in VAOPGCPRECs 23-97 and 
9-98, supra, and in so doing, the RO must 
consider alternative diagnostic criteria 
that may be applicable for this 
disability, to include separate ratings 
for any additional functional loss caused 
by arthritic or neurologic/sensory 
impairment as well as for additional 
functional loss caused by weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use in the joints of the left knee.  
Further, the RO's consideration of 
referring this claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.

6.  The readjudication of the service 
connection claim for the low back 
disorder must be addressed under 
38 C.F.R. § 3.310 as claimed by the 
veteran based on a de novo review of the 
evidence, and, as alluded to above in 
this remand, within the analytical 
framework provided by the Court in Allen, 
supra, with regard to the sub-issue of 
aggravation as a basis of entitlement to 
secondary service connection.

7.  After completion of the above, and if 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

8.  The RO must furnish the veteran a 
statement of the case which includes a 
summary of the applicable law and 
regulations, with appropriate citations, 
and a discussion of how such law and 
regulations affected the disposition of 
the claim seeking a total rating on the 
basis of individual unemployability, as 
alluded to above.  Any additional 
evidentiary development deemed 
appropriate to the appellate processing 
of this claim should be undertaken.

Thereafter, the case should be returned to the Board, if in 
order.

While this case is in remand status, the appellant and her 
representative may submit additional evidence and argument on 
the appealed issues that are the subject of this remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 6 -


